Citation Nr: 1417166	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  10-10 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to service connection for a right hand disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

T. Carmichael, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1977 and April 1980 to May 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2009 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

This appeal was processed using the Virtual VA paperless claims processing system. Accordingly, any future consideration of the Veteran's case should consider the existence of this electronic record.


FINDINGS OF FACT

1. The Veteran's right hand disability is not related to service. 
  
2.  The Veteran's right knee disability is not related to service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a right hand disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.304 (2013).   

2. The criteria for service connection for a right knee disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.304 (2013).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by re-adjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

VA advised the Veteran in July 2007 of information as to the evidence required to substantiate the claim, and of the division of responsibilities between VA and a claimant in developing an appeal. 

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible. The evidence of record includes the Veteran's Report of Separation Form (DD form 214), a National Guard Service entrance examination, VA outpatient treatment records, private medical records, and lay statements from the Veteran. 

Many of the Veteran's service treatment records are not available. The VA made numerous requests for the Veteran's service treatment records or any records confirming the Veteran was injured in 1974 and 1976 from the National Personnel Records Center (NPRC), Texas Adjutant General's Office, and the Department of the Army Reserves Records branch. In February 2008, April 2008, January 2010, and October 2010 responses, NPRC informed VA that no medical or service records were on file or that the records were otherwise unavailable.  

In May 2008 and November 2012, the Veteran was notified by the RO that his service treatment records could not be located. The RO requested that the Veteran complete enclosed forms with as much information as possible so the RO could make further efforts to verify the Veteran's claimed right hand and right knee injuries. The Veteran responded to the RO's request by providing repetitive information regarding where he was treated during service and where he believed his records might be located, however, he did not supply any evidence. 

Under such circumstances, there are heightened obligations to assist the Veteran in the development of the case; to explain findings and conclusions, and to consider the benefit of the doubt rule. See Washington v. Nicholson, 19 Vet.App. 362, 369-70 (2005); Cromer v. Nicholson, 19 Vet.App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991)); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992). 

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain. There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained. 

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) (2013) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the Veteran's representative asked specific questions directed at identifying whether the Veteran met the criteria for service connection.  The VLJ explained the issues and specifically sought to identify pertinent evidence not currently associated with the claims, and the Veteran volunteered his treatment history. The Veteran was afforded an additional period of time after the hearing within which the record was kept open for his further submission of evidence. However, no evidence was received from the Veteran. Accordingly, the Veteran is not shown to be prejudiced on this basis. 

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing. By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims. As such, the Board finds that no further action pursuant to Bryant is necessary.

The Veteran and his representative have been accorded many opportunities to present evidence and argument in support of his appeal. All pertinent due process requirements have been met. See 38 C.F.R. § 3.103 (2012).


Analysis of the Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish direct service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability. See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Right Knee Disability
The Veteran asserts that his right knee was injured in May 1974 when a 100-pound piece of equipment used to launch missiles accidently fell on his knee. He states he was treated at the William Beaumont Army Hospital and was placed on crutches and a limited profile. The record fails to establish the Veteran has a right knee disability. Thus, his claim for service connection is denied. 
While most of the Veteran's service records are unavailable, the Veteran's DD 214 shows the Veteran served as a Hawk Missile Crewman. The NPRC made a request to the William Beaumont Army Hospital and was informed that the hospital did not have any records of the Veteran receiving treatment there.

The Veteran joined the National Guard Service shortly after his first discharge from service. Although the Veteran stated during his hearing that he did not undergo an entrance examination, the claims filed contains a National Guard entrance examination dated January 1978. The entrance examination does not indicate the Veteran had any knee disabilities upon entering service. In a separate service examination report dated in March 1980, the Veteran denied having any knee symptoms. 

Given the Veteran's allegation of having had continuous knee symptoms since this alleged incident, these medical records are highly probative as to both the Veteran's subjective reports and the resulting objective findings. They were generated with a view towards ascertaining the Veteran's then state of physical fitness and are akin to statements of diagnosis or treatment. Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  

VA treatment records from the Fort Smith Community Based Outpatient Clinic (CBOC) in Fort Smith, Arkansas show the Veteran complained about knee pain in November 2007 but was not diagnosed with any disability. No reference was made to the claimed in service injury. 

Private medical treatment records indicate the Veteran was seen for left knee pain in May 2002. During a consultation with Dr. J.T. at the Cooper Clinic in Fort Smith, Arkansas, the Veteran reported that he had a long history of problems with both knees dating from service, but that his current symptoms began on April 28, 2002 when he fell in a hole in his back yard. In April 2003 the Veteran returned to the Cooper Clinic complaining of pain in his left knee and a "little bit" of pain in his right knee. Significantly as it bears on his current assertions, the Veteran stated he had been jumping around a lot from an elevated area down onto his feet repeatedly over the weekend. The Veteran was diagnosed with left knee and ankle strain. Other than the general complaints of right knee pain, there is no medical evidence the Veteran has a right knee disability.   

The Veteran's own statements have also been considered. There is no evidence that the Veteran engaged in conflict during service, and his account of an in service event is therefore not presumed credible. Cf. 38 U.S.C.A. § 1154(b)(in the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation. Every reasonable doubt shall be resolved in favor of the Veteran. 38 U.S.C.A. § 1154(b) (West 2002);  

While the Veteran may be competent to describe what a layperson is capable of observing, there is no evidence that he possesses the requisite medical training or expertise necessary to be able to diagnose a right knee disability or identify its cause. Cromley v. Brown, 7 Vet. App. 376, 379  (1995). 

For service connection to be warranted there must be a current disability resulting from an in-service condition or injury. See Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1993). As the evidence does not show that he has been diagnosed with a right knee disability, the preponderance of the evidence is against the claim and it must be denied. 


Right Hand Disability
The Veteran asserts that his right hand was injured in service when he was attacked by a group of individuals and hit in the hand with a golf club outside a gate at Fort Bliss. The Veteran has been diagnosed with carpel tunnel syndrome in both hands. The evidence of record fails to establish that the Veteran's current right hand disability was caused or aggravated by service. Thus, his claim for service connection is denied. 
As stated above most of the Veteran's service personnel and treatment records are unavailable. However, the Veteran's National Guard entrance examination dated January 1978 is silent for any right hand injuries or disabilities. 

The Veteran submitted an August 2010 diagnoses of carpel tunnel syndrome from a Dr. D.P. retained by the Nolan, Caddell, and Reynolds Injury Law Firm. However, Dr. D.P. did not express an opinion as to the etiology of the Veteran's carpel tunnel syndrome.
 
VA treatment records from the Fort Smith CBOC show the Veteran was seen for pain in his right hand in December 2008. Significantly as it bears on his credibility regarding the in-service cause of his disorder, the Veteran reported getting his fingers caught in a car seat two weeks prior to the visit. The examination showed normal bony alignment and mineralization, no fractures or destructive osseous, and the joint spaces were preserved. In August 2010, a VA doctor described the Veteran as an ambidextrous Veteran who works in auto body work. The Veteran was diagnosed with carpel tunnel in both hands. There was no reference made to the claimed in service injury to his right hand.  No etiology opinion was rendered. 

The Veteran's own statements have also been considered. The Board reiterates, there is no evidence that the Veteran engaged in conflict during service, thus, his account of an in service event is not presumed credible. Furthermore, the Veteran is not competent to determine the etiology of his right hand carpel tunnel syndrome. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). Thus, the preponderance of the evidence is against the claim and it must be denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

CONTINUED ON NEXT PAGE





ORDER

Service connection for a right knee disability is denied. 

Service connection for a right hand disability is denied. 




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


